Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim(s) 1-7, 10-12, 14-15, 17-26, 28-29, 32-38 is/are allowable. Claim(s) 8, 27, 30-31, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species C1-C4, as set forth in the Office action mailed on 5/19/2020, is hereby withdrawn and claim(s) 8, 27, 30-32 is/are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Albert Ferro (reg. #: 44679) on 9/9/2021.
The application has been amended as follows: 
Within claim 1, lines 4-5: “formed in a continuous outer surface of the support” has been changed to --formed in a single outer wall of the support--.

Within claim 4, line 2: “extension unit including the projections and the depressions” has been changed to --extension unit including the single outer wall, the projections, and the depressions--.
Within claim 8, line 3: “a collapsed state” has been changed to --the unexpanded state--.
Within claim 10, lines 5-6: “formed in a continuous outer surface of the extension unit” has been changed to --formed in a single outer wall of the extension unit--.
Within claim 20, line 2: “the leaflet” has been changed to --the at least one leaflet--.
Within claim 22, line 2: “the leaflet” has been changed to --the at least one leaflet--.
Within claim 23, line 3: “the leaflet” has been changed to --the at least one leaflet--.
Within claim 24, lines 2-3: “the leaflet” has been changed to --the at least one leaflet--.
Within claim 25, line 2: “the leaflet” has been changed to --the at least one leaflet--.
Within claim 30, line 2: “a constrained configuration” has been changed to --the unexpanded configuration--.
Within claim 34, line 2: “the at least one leaflet” has been changed to --one of the at least one leaflets--.
Within claim 36, line 2: “extension unit including the projections and the depressions” has been changed to --extension unit including the single outer wall, the projections, and the depressions--.
Within claim 36, line 6: “an unextended state” has been changed to --the unexpanded state--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone nor in combination which disclose:
With respect to claim(s) 1-2:
A method of repairing a mitral valve comprising:

The support pressing against an underside of the posterior leaflet to push a portion thereof toward the anterior leaflet; 
An upper side of the projections extend along the underside of the posterior leaflet and at least some of the depressions contain chordae tendineae.
With respect to claim(s) 10:
A method of repairing a mitral valve comprising:
Implanting a support under and behind at least one leaflet, the support comprising projections formed in a single outer wall;
The support pressing against and interior surface of the subannular hear wall and an underside of the at least one leaflet to reposition the at least one leaflet in a partially closed position; 
The projections extend between the chordae tendineae of the at least one leaflet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774